Citation Nr: 0203275	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  96-51 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for ureteropelvic 
junction obstruction of the left kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel

INTRODUCTION

The veteran had active service from December 1972 until 
February 1975.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an August 1996 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the benefit sought on appeal.

This matter was previously denied by the Board in an April 
1998 decision. The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims ("Court").  
In a March 1999 Order, the Court vacated the April 1998 Board 
decision, and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand and for a Stay of Proceedings ("Joint Motion").  
Specifically, it was ordered that the issue of whether the 
veteran had submitted new and material evidence be 
reconsidered under the legal standard set forth in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In turn, the Board, in 
April 2000, remanded the matter to the RO so that it could 
reconsider the veteran's claim under the Hodge standard.  A 
May 2000 supplemental statement of the case indicated that 
the RO proceeded to reevaluate the veteran's claim under the 
appropriate legal standard, but denied the request to reopen 
the claim for service connection.  This decision was based on 
a finding that new and material evidence had not been 
presented.  The veteran was afforded the opportunity to 
submit additional evidence and argument in response to that 
determination, and the case was then returned to the Board 
for present appellate consideration.  

The Board further notes that the veteran has testified in two 
separate hearings with respect to the matter on appeal.  In 
February 1997 the veteran presented testimony at a hearing 
before the RO.  Then, in October 1997 the veteran was 
afforded a hearing before the undersigned.  

The veteran has requested that 38 C.F.R. § 3.383 be applied 
to his case.  This matter is referred to the RO for action 
deemed appropriate.

In a July 1996 statement of the veteran, he has referred to 
clear and unmistakable error in previous rating decisions.  
This matter is again referred to the RO for action deemed 
appropriate.

FINDINGS OF FACT

1.  An unappealed August 1989 BVA decision denied a claim for 
restoration of service connection for ureteropelvic junction 
obstruction of the left kidney based on the finding of clear 
and unmistakable error in a July 1984 RO rating decision.

2.  The evidence associated with the claims file subsequent 
to the August 1989 BVA decision, when viewed in the context 
of the entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for ureteropelvic junction obstruction 
of the left kidney.


CONCLUSIONS OF LAW

1.  The August 1989 BVA decision denying restoration of 
service connection for ureteropelvic junction obstruction of 
the left kidney is final.  38 U.S.C.A. §§ 5103A, 5107(b), 
7105 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 20.302, 20.1104 (2001).

2.  The evidence received subsequent to the August 1989 BVA 
decision is not new and material, and therefore the 
requirements to reopen a claim for service connection for 
ureteropelvic junction obstruction of the left kidney have 
not been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5108, 7105 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.156 (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural History

The veteran was first awarded service connection for 
ureteropelvic junction obstruction of the left kidney in a 
July 1984 rating decision.  In August 1986, the RO proposed 
that service connection be severed.  It was stated that 
medical findings indicated that the veteran's ureteropelvic 
junction obstruction of the left kidney was congenital in 
nature, and that therefore the prior rating decision of July 
1984 was clearly and unmistakably in error.  After affording 
the veteran appropriate notice, service connection was 
severed in a May 1987 decision.  The veteran appealed this 
decision, and in August 1989 the Board denied restoration of 
service connection.  The veteran did not appeal this decision 
and it became final.  The veteran subsequently sought to 
reopen his claim to establish service connection for 
ureteropelvic junction obstruction of the left kidney.  In 
August 1996 the RO denied this request, finding that the 
veteran had failed to produce new and material evidence.  The 
veteran disagreed with this determination and initiated this 
appeal.

Duty to Assist and Duty to Notify

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 ("VCAA").  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001).  Implementing 
regulations for the VCAA were subsequently enacted.  The 
regulatory amendments were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a) which was effective 
August 29, 2001.  See 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  The VCAA 
and the accompanying regulations redefine the obligations of 
VA with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Id.  
While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The Board finds that the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection.  The veteran has been provided copies of 
all rating actions and was issued a statement of the case in 
October 1996, and supplemental statements of the case in 
March 1997, and May 2000 that set forth the basis for denial 
and explained the evidence necessary to substantiate the 
claim.  

The Board also concludes that the duty to assist the veteran 
in the development of facts relating to this claim has been 
met.  The veteran has not referenced any evidence which has 
not been obtained that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.

Under these circumstances, the Board finds that although the 
RO has not had an opportunity to apply the VCAA to this case, 
the requirements under the law essentially have been 
satisfied, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

Evidence of record as of the August 1989 BVA decision

Service medical records

Service medical records are negative for any complaints, 
treatment, or diagnosis of ureteropelvic junction obstruction 
of the left kidney.  These records do indicate that the 
veteran was treated for complaints of abdominal pain in May 
1974, June 1974 and January 1975.  The examiner in January 
1975 rendered a clinical assessment of questionable urinary 
tract infection, with appendicitis to be ruled out. A 
subsequent surgical examination resulted in an impression of 
cystitis with appendicitis to be ruled out.  A separation 
examination later in January 1975 was absent of any abnormal 
findings regarding the veteran's left kidney.  Additional 
service medical records show treatment in February 1975 for 
chronic urinary tract infection.  A recheck for any urinary 
tract infection later in February 1975 was within normal 
limits, microscopically.  The veteran was discharged from 
service effective in February 1975.

VA and service department treatment

Subsequent to service, the veteran was treated on numerous 
occasions with respect to kidney disorders.   In March 1975, 
a routine intervenous pyelogram (IVP) revealed marked 
dilatation of the renal pelves, the right greater than the 
left.  The findings were found to be "probabl[y] due to 
congenital abnormalities of the ureteral pelvic junction."  
Following the IVP in March 1975, outpatient treatment reports 
and surgical summaries dated May 1975 and July 1975 show 
treatment as to the veteran's right kidney, which is not the 
subject of the instant appeal.  Then, in November 1983, the 
veteran underwent a left pyeloplasty.  Further treatment 
regarding the left kidney is indicated in treatment reports 
and hospital summaries dated from March 1985 through October 
1985, and again from October 1988 through September 1989.  
Additionally, the veteran was examined by a VA urologist in 
June 1986.  None of these VA records contained any medical 
evidence attributing the veteran's ureteropelvic junction 
obstruction of the left kidney to service.  

August 1989 Board decision

In its August 1989 decision, the Board denied restoration of 
service connection for a left kidney disorder, left kidney 
ureteropelvic junction obstruction.  The basis for the denial 
was that this disorder was congenital in nature, did not 
undergo a chronic increase in severity during service and was 
not due to the service-connected residuals of a right kidney 
pyeloplasty with history of renal calculi and urinary tract 
infection.  It was also concluded that the July 1984 grant of 
service connection for the left kidney disorder was clearly 
and unmistakably erroneous.

Evidence submitted subsequent to the August 1989 BVA decision

Letter from Dr. S.

Subsequent to the August 1989 BVA decision, the veteran 
submitted a December 1989 letter from his private physician, 
R. J. S., M.D.  This letter summarized the veteran's medical 
history, noting past procedures undertaken with respect to 
the veteran's kidneys.  Dr. S. noted his intention to repeat 
a renal scan on the veteran approximately two months later.  

VA and service department medical records

In April 1990, the veteran underwent ultrasound testing.  The 
ultrasound report suggested mild hydronephrosis on the left 
kidney.  A cystic lesion of 2 cm in diameter was seen in the 
region of the spleen, which appeared to be enlarged. 
Outpatient treatment records dated between April 1990 and 
June 1990 indicated a history of left flank pain.  An April 
1990 report indicated that the pain had not resolved, but in 
fact was worsening over time.  The VA records next show that 
in March 1991, the veteran underwent a cystourethroscope and 
bilateral retrograde ureteropyelography.  The post-operative 
diagnosis stated that there was no evidence of ureteral 
obstruction.  Additionally, a January 1997 radiology report 
contained an impression of hydronephrosis of the right kidney 
with ureteropelvic junction obstruction.  Finally, the 
veteran re-submitted service department records from 1975.  

Lay statements

A March 1996 letter from the veteran's former employer was 
associated with the claims file subsequent to the August 1989 
BVA decision.  This letter stated that the veteran's physical 
condition was such that he could no longer remain employed in 
his capacity as a mechanic and carpenter.  It was noted that 
the veteran had been unable to work since July 1995.  The 
letter noted that the veteran had constantly complained of 
pain.  

Hearing transcripts

In February 1997 the veteran testified in a hearing before 
the RO.  At this hearing, the veteran stated that while his 
service medical records only revealed right kidney treatment, 
both kidneys were bothering him at the time.  He stated that 
he did complain of left kidney pain in service.  He further 
reported that he had undergone catheterization treatment in 
service for a distended bladder, as well as for colic and a 
bladder infection.  He also stated that no physician had ever 
definitively stated that his left kidney condition was 
congenital, but only that is was likely so.  

In October 1997, the veteran's sworn testimony was obtained 
at a hearing conducted by a member of the Board in 
Washington, D.C.  The veteran stated that he was healthy 
prior to service, and that he had never experienced kidney 
pain, frequent urination, blood in the urine, or any other 
kidney-related symptomatology before active service.  The 
veteran then described a history of abdominal pain and 
bladder problems during service.  He testified that while in 
service, his kidney pain was bilateral, but more prominent on 
the right side, and therefore the right kidney received more 
attention in the examination process.  The veteran further 
testified as to his post-service medical history.  He noted 
that in May 1975, when he underwent a pyeloplasty of the 
right kidney, he was told that this procedure should be done 
on his left kidney as well.  The veteran stated that it was 
not physiologically possible to perform the procedure on both 
kidneys simultaneously.  Also at the October 1997 hearing, 
the veteran testified that while in service he was exposed to 
the chemical trichloroethylene on a daily basis while 
cleaning aircraft.  The veteran then submitted a toxicology 
study proposing that there was a correlation between renal 
problems and trichloroethylene exposure.  The veteran stated 
that no medical professional had attributed the veteran's 
current bilateral kidney disorder to exposure to 
trichloroethylene.



Medical Text

As noted above, a medical article pertaining to studies on 
trichloroethylene is associated with the claims file.  This 
text described testing done on laboratory rats that indicated 
that trichloroethylene exposure could cause tubular cell 
neoplasms of the kidneys.  

Analysis

The Board finds, for the reasons discussed below, that the 
veteran has failed to produce new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for ureteropelvic junction obstruction of the left 
kidney.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  The evidence missing at the time of the August 
1989 rating decision was medical evidence to show that the 
veteran's ureteropelvic junction obstruction of the left 
kidney was incurred or aggravated during active service, that 
the disorder was manifest to a degree of 10 percent or more 
within one year following service or that it was aggravated 
by the service-connected right kidney disorder.  While 
additional documents have been associated with the file 
subsequent to the RO's August 1989 rating decision, the 
record still does not contain any such evidence.  Therefore, 
the evidence presented by the veteran is not so significant 
that it must be considered in order to fairly decide the 
merits of the appeal.

The requirements of 38 C.F.R. § 3.156(a) are twofold.  First, 
a submission of evidence must be found to be "new."  Here, 
one of submissions of evidence made by the veteran included 
treatment reports from May 1975.  These documents were 
associated with the file at that the time of the last final 
decision of the BVA in August 1989.  Thus, this evidence is 
cumulative and redundant and cannot serve as a basis to 
reopen the veteran's claim for service connection.  The 
remaining evidence is not duplicative of evidence already of 
record, and therefore is "new" under 38 C.F.R. § 3.156(a).  
However, as will be demonstrated below, this evidence does 
not bear directly and substantially upon the specific matter 
under consideration, namely, whether the veteran's present 
kidney condition is causally related to service or became 
manifest to a degree of 10 percent or more within one year 
thereafter.  As such, it is not "material" under 38 C.F.R. 
§ 3.156(a), and does not warrant a reopening of the veteran's 
claim.

In addition to the duplicative May 1975 treatment reports, 
the veteran's evidentiary submissions subsequent to the last 
final denial include a letter from Dr. S., various VA 
treatment records, a lay statement from a former employer, 
transcripts of hearings conducted in February 1997 and 
October 1997, and a scientific article on the effects of 
trichloroethylene exposure. The letter from Dr. S. merely 
outlined the veteran's medical background, and did not 
contain a medical opinion to support the veteran's contention 
that his left kidney condition was incurred in service.  The 
VA records similarly failed to address causation, or to show 
the requisite manifestation within one year of separation 
from service.  They did indicate treatment for left kidney 
problems, but without medical evidence to demonstrate a 
causal link to the veteran's active service or service-
connected right kidney disability, these documents fail to 
bear directly and substantially upon the specific matter 
under consideration.  The lay statement merely attested to 
the veteran's pain and discomfort, which is not in question.  
The hearing transcripts contained testimony that elaborated 
on the veteran's medical history, particularly during 
service.  The veteran stated at his hearing in October 1997 
that he did experience left kidney symptomatology during 
service.  However, this is not corroborated by the service 
medical records, and, more importantly, the fact of in-
service kidney pain does not address the critical issue of 
whether such pain relates to his present left kidney 
condition.  Finally, the medical text submitted at the 
October 1997 hearing only suggests a causal relationship 
between chemical exposure and renal disorders as a general 
proposition, and does not bear on the specific matter of 
whether the relationship exists in the veteran's case.   

In conclusion, the evidence associated with the claims file 
following the August 1989 BVA decision does not meet the 
criteria under 38 C.F.R. § 3.156(a) for new and material 
evidence.  Accordingly, the veteran's request to reopen his 
claim for service connection for ureteropelvic junction 
obstruction of the left kidney must fail.

As the preponderance of the evidence is against the claim, 
the reasonable doubt rule is not applicable.  38 C.F.R. 
§ 3.102.


ORDER

New and material evidence  not having been submitted to 
reopen a claim for service connection for ureteropelvic 
junction obstruction of the left kidney, the appeal is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

